Citation Nr: 0909573	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  96-47 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected residuals of stab wounds to the 
left arm, to include hyperesthesia.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from July 1979 to 
June 1982.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 RO rating action that 
granted service connection for residuals of a stab wound to 
the left arm and assigned an initial noncompensable rating 
effective on January 27, 1995.  

The Board remanded this matter to the RO in July 1999, June 
2003, November 2004 and March 2008 for additional development 
of the record.  


FINDING OF FACT

The service-connected residuals of a stab wound to the left 
arm is shown to be manifested by a mild neurological 
dysfunction manifested by a sensory deficit, but no related 
functional loss; nor is the residual scarring shown to be 
tender or painful on objective demonstration.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected residuals of a 
stab wound of the left arm have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118 including 
Diagnostic Codes 7804, 7805, 8517 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  Examinations have been conducted.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  
Letters of August 2003, December 2004, and March 2008 
provided pertinent notice and development information.  There 
is no indication that there is additional evidence or 
development that should be undertaken.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  

Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

Although the notices were not sent until after the initial 
rating denying the claims, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

For these reasons, the Board finds that development of the 
record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  

The record contains statements from the Veteran, as well as, 
reports of VA examinations.  


An initial rating in excess of 10 percent for the service-
connected residuals of stab wounds to the left arm, to 
include hyperesthesia

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Based on the history of an inservice noncombat stab wound, 
service connection was granted for a residual stab wound scar 
to the left forearm with hypesthesia, in a July 1996 rating 
action.  

VA examination in November 1999 noted a combine lesion of the 
radial nerve and musculocutaneous nerve, which affected 
sensory changes in the left forearm.  

In October 2002, the RO increased the initial rating for the 
service-connected residuals of a stab wound to the left arm 
to 10 percent.  

Inasmuch as a rating higher than 10 percent is available, and 
inasmuch as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the claim for 
higher rating as reflected on the title page remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The RO recharacterized the disability as the residuals of a 
stab wound above the left elbow with involvement of radial 
musculoculocutaneous nerve, and considered Diagnostic Code 
8517.  

The criteria for evaluating the severity or impairment of the 
median nerve group of the peripheral nerves are set forth 
under Diagnostic Codes 8515, 8615, and 8715.  Under 
Diagnostic Code 8515, a 10 percent evaluation may be assigned 
for mild incomplete paralysis of the median nerve for the 
major upper extremity.  A 30 percent evaluation requires 
moderate incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  

Diagnostic Codes 8615 and 8715 address the criteria for 
evaluating neuritis and neuralgia of the median nerve group, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  38 
C.F.R. § 4.124a, Diagnostic Codes 8615, 8715.  

A note in the Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540.  

A careful review of the record shows that an evaluation 
higher than 10 percent is not warranted under the applicable 
criteria for the service-connected disability.  

The VA examination reports shows decreased sensation to 
pinprick and light touch on the distal dorsoradial area of 
the left forearm to the tip of the thumb and PIP joint; and 
from the exit wound to the posterior medial forearm.  

However, the Veteran was noted to have normal grip strength 
with full range of motion of the elbow and hand and fingers.  
Further, vibratory sensation, as well as proprioception were 
normal.  The left hand grip was strong with minimally less 
strength compared to the right at 4/5.  Furthermore, the left 
arm muscles were well developed and there was no noticeable 
atrophy.  There was no loss of muscle function.  

The Board has considered evidence regarding related 
neurological impairment in the region of the left forearm and 
lower arm.  While there is some sensory deficit, there is 
significant muscle weakness, muscular atrophy or trophic 
changes involving the left upper right extremity.  

As such, the Board finds that the service-connected residuals 
of a stab wound of the left arm does not warrant a rating in 
excess of the currently assigned 10 percent evaluation.  

The Board also considered whether a separate rating is 
warranted for the residual scarring.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002).  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the Veteran will apply.  As of August 30, 2002, 
the Board must apply whichever version of the rating criteria 
is more favorable to the veteran.  

Under the old criteria, a 10 percent rating may be assigned 
for scars that are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.  

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part. 

(1)  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2)  A deep scar is one associated with underlying soft 
tissue damage.

(3)  A superficial scar is one not associated with underlying 
soft tissue damage.

(4)  An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5)  A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The Board notes that these new regulations pertaining to 
scars do not reflect substantive changes in this case.  A 10 
percent evaluation is the highest schedular evaluation 
available under either version of Diagnostic Code 7805.  

Considering the evidence of record, the Board finds no basis 
for a separate compensable rating for the scar of the left 
forearm under the rating criteria.  The scar was described as 
a 0.9 x 1 cm. in size and hypopigmented.  

The report of the VA examinations fail to demonstrate 
evidence of ulceration, adherence, instability, tissue loss, 
keloid formation, hyperpigmentation, abnormal texture, 
associated limitation or motion, tenderness or other 
abnormality.  

While the Veteran has reported numbness, there is no showing 
tenderness or pain involving scarring itself.  Thus, there is 
no evidence to support a separate compensable rating.  
38 C.F.R. § 4.7.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a separate compensable rating for the 
scar located on the left forearm.  38 C.F.R. § 4.3. 


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected residuals of stab wounds to the left arm, 
to include hyperesthesia is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


